By the court.

It appears from the case stated, that E. Williams removed to the town of Alexandria in 1784, and resided there from that time until the year 1795 : and it does not appear, that he was ever warned to depart from that town. He musí then be considered as settled in Aiex-*304anciria in the year 1795, when Danbury was incorporated ; and the question is, whether he became settled in Danbury by virtue of the act of incorporation. Had Danbury been incorporated since the statute of January 1, 1796, and the pauper being settled in Alexandria had resided within the limits of Danbury, when incorporated, he would have gained a settlement in Danbury under that statute. And we are of opinion, that previous to the passage of that statute, when an old town was divided, and a new town formed from part of its territory, all the inhabitants of the old town having a settlement there and residing within the limits of the new town, when incorporated, gained a settlement in the new town by virtue of the incorporation. It seems to us, that it never could have been deemed reasonable to take from an old town a portion of its territory and inhabitants and make r* new town, and still leave the residue of the old town liable to support all the inhabitants of both towns, who were settled in the old town when the new town wai incorporated-are therefore of opinion, that the statute ‘7ai,uarJ b 1796, was, in aib maj an attirmance of the law as it was before that time. 7 Mass. Rep. 156, Groton vs. Shirley.—4 ditto 486, West-Springfield vs. Granville.—10 ditto 341, Westport vs. Dartmouth.—6 ditto 445.—1 N. H. Laws 363.
There must therefore be

Judgment for the defendant.